Banke, Judge.
The appellant was convicted of the burglary of a private home in Jenkins County, Georgia. The evidence showed that the occupant of the home arrived there while the burglary was in progress and observed her possessions being removed from the house to a waiting car by two men. She identified the appellant as one of the perpetrators and provided a description of the car and her recollection of the license plate number to police. Investigation revealed that the license plate had formerly been registered in the appellant’s name, although assigned to a different automobile than the one used in the crime. A shotgun, a sewing machine, and some tools were among the items taken in the burglary. The stolen shotgun was sold to a Mr. Corley some four hours after the burglary by Gerald Wyatt, an admitted accomplice to the burglary. The appellant was present when the shotgun was sold, and he and Wyatt were travelling in a car fitting the description of the one used in the burglary.
The evidence most favorable to appellant was that given by Gerald Wyatt who, while admitting his part in the burglary, testified that another man was his accomplice and that appellant was not involved. Held:
1. A rational trier of fact could reasonably have found from the evidence presented that the, appellant was guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). The credibility of witnesses is a matter within the province of the jury upon proper instructions of the court. See Leach v. State, 143 Ga. App 598 (239 SE2d 177) (1977).
2. The court did not err in failing to charge on alibi, as there was no evidence to support such a charge.
3. The remaining enumerations of error are also directed to the trial court’s charge. The court’s instructions adequately covered all of the issues presented.

Judgment affirmed.


Deen, P. J., and Carley, J., concur.